Third District Court of Appeal
                               State of Florida

                      Opinion filed September 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0052
                       Lower Tribunal No. 19-36259
                          ________________


                 Citigroup Inc. and Samuel Libnic,
                                 Appellants,

                                     vs.

                          Martin Diaz-Alvarez,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Barbara Areces, Judge.

     Day Pitney LLP, and Manuel A. Garcia-Linares and Georgia A.
Thompson; Shearman & Sterling LLP, and Adam S. Hakki (New York, NY)
and Michael P. Mitchell (Washington, D.C.), for appellants.

     Dorta Law, and Gonzalo R. Dorta and Matias R. Dorta, for appellee.


Before FERNANDEZ, C.J., and LOGUE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Kinney Sys., Inc. v. Cont’l Ins. Co., 674 So. 2d 86, 90-

93 (Fla. 1996) (adopting federal standard for forum non conveniens and

setting forth “Kinney factors” for making such a determination); see also

Cortez v. Palace Resorts, Inc., 123 So. 3d 1085, 1092 (Fla. 2013) (“With

respect to adequacy, an alternative forum does not have to be equivalent

to the chosen forum to be adequate, but we have recognized that

‘dismissal would not be appropriate where the alternative forum does not

permit litigation of the subject matter of the dispute.’”) (quoting Kinney, 674

So. 2d at 90); Telemundo Network Grp., LLC v. Azteca Int’l Corp., 957 So.

2d 705, 709 (Fla. 3d DCA 2007) (noting defendant seeking dismissal bears

burden of proof on each required element under Kinney).




                                      2